Exhibit 10.1

Execution Copy

 

LOGO [g233652snap001.jpg]

II-VI INCORPORATED, 375 Saxonburg Boulevard, Saxonburg, PA 16056

General Offices: 724-352-4455

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 1st
day of August, 2016 (the “Effective Date”), by and between II-VI INCORPORATED, a
Pennsylvania corporation, having a principal place of business at 375 Saxonburg
Boulevard, Saxonburg, Butler County, Pennsylvania 16056 (the “Employer”), and
Vincent D. Mattera, Jr., of 1320 Highland Drive, Orefield, PA 18069 (the
“Employee”).

PREAMBLE

Employer desires to employ Employee. Employee will assume a position of
confidentiality, trust and importance with Employer, and has and will acquire
information, knowledge and experience with Employer that is proprietary,
confidential, hard to replace and would also place Employee at an unfair
advantage should Employee use this information, knowledge, and experience to
further the interests of anyone other than Employer. As a result, Employer
desires to protect its rights in its proprietary, confidential and trade secret
information and Employee is willing to and has agreed to abide by and faithfully
observe the obligations of Employee as set forth herein. As an express
precondition to and as partial consideration for employment, Employer has
required that Employee enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree to the following:

1. Employment. Employer shall employ Employee as President and Chief Operating
Officer and, effective as of September 1, 2016, President and Chief Executive
Officer to perform such duties as may be determined and assigned to Employee by
the Employer from time to time.

2. Term. Subject to earlier termination as provided in this Agreement, Employee
shall be employed for a term beginning on the Effective Date and ending on the
third anniversary of the Effective Date (the “Initial Term”). Employee’s
employment shall automatically be extended for successive additional terms of
one (1) year (each a “Renewal Term”) unless either party gives the other written
notice of its intent not to renew at least ninety (90) days prior to the end of
the Initial Term or the then current Renewal Term. As used herein, “Term” shall
mean collectively the Initial Term and any Renewal Term(s). Notwithstanding any
provision herein to the contrary, Employee’s employment may be terminated prior
to the end of the Term in accordance with Section 10(a) either: (i) by Employee
for any reason (i.e., with or without



--------------------------------------------------------------------------------

“Good Reason” as defined herein), (ii) by Employer for any reason (i.e., with or
without “Cause” as defined herein), or (iii) due to Employee’s death or Employee
having become permanently disabled as reasonably determined by Employer’s board
of directors (the “Board of Directors”) or as certified by a qualified physician
selected by the Board of Directors (“Disability”).

3. Compensation.

(a) Total Direct Compensation. In consideration of the services to be performed
by Employee, Employer agrees to pay Employee a base salary payable in equal
installments at the regularly scheduled pay dates of Employer. In addition to
base salary, Employee shall be eligible to receive cash bonuses and annual
long-term incentive awards as Employer shall determine from time to time at
Employer’s discretion and consistent with Employer’s senior executive
compensation policies and practices as established by the Board of Directors
from time to time (collectively, the “Total Direct Compensation”). Employee’s
Total Direct Compensation for Employer’s Fiscal Year 2017 (July 1, 2016 –
June 30, 2017) shall be the amounts shown and described on Exhibit 1, which is
attached hereto and incorporated herein. Employee’s base salary may be adjusted
from time to time in accordance with Employer’s performance review processes and
policies, provided that in no event will the amount of Employee’s base salary be
reduced.

(b) Annual Employer Contribution Under the Deferred Compensation Plan. Effective
September 1, 2016, and on each anniversary thereafter during the Term, Employer
shall credit Employee’s account under Employer’s Nonqualified Deferred
Compensation Plan (the “Deferred Compensation Plan”) with an Employer
contribution in the amount of $100,000. Such Employer contribution (i) shall be
vested except in the case of involuntary termination by Employer for Cause,
(ii) shall be periodically adjusted for deemed earnings in accordance with the
terms of the Deferred Compensation Plan, and (iii) shall be payable to Employee
in a single lump sum cash payment upon Employee’s “separation from service” in
accordance with the terms of the Deferred Compensation Plan (subject to any
six-month payment delay required by “Section 409A” (as defined herein) and the
terms of the Deferred Compensation Plan).

(c) Promotional Performance Share Award. As additional consideration for this
Agreement, Employer shall grant Employee a one-time promotional performance
share award granted under the Employer’s Amended and Restated 2012 Omnibus
Incentive Plan as summarized on Exhibit 1.

(d) Other Benefits. Employer also agrees to provide Employee with fringe
benefits and all other benefits from time to time provided to similarly situated
executive employees. Employer agrees to provide Employee with life insurance
coverage in an amount equal to two (2) times Employee’s annual base salary.
Employer agrees to provide Employee with a long-term disability benefit which
will provide Employee with a disability benefit in an amount equal to sixty
percent (60%) of his annual base salary in excess of two hundred thousand
dollars ($200,000) (“Supplemental Disability Benefit”). The Supplemental
Disability Benefit will be payable to Employee provided Employee has satisfied
and continues to satisfy the eligibility provisions and been determined to be
disabled under Employer’s long-term disability plan provided to all employees of
Employer. Employer shall pay directly to Employee the Supplemental Disability
Benefit in equal monthly installments, subject to all applicable

 

Page 2 of 19



--------------------------------------------------------------------------------

withholding as required by law, and shall provide Employee with the Supplemental
Disability Benefit until Employee attains the age of sixty-six (66). Employee
shall be eligible to receive five (5) weeks of vacation per year.

4. Full Time, Best Efforts and Conduct. Employee covenants and agrees to devote
all of Employee’s business time and efforts to the faithful performance of the
duties assigned to Employee from time to time by Employer, except to the extent
that Employer expressly permits Employee to engage in outside activities during
business hours. Employer and Employee acknowledge that from time to time,
Employee may either desire or be asked by Employer to engage in business
activities or perform business services for the benefit of third parties, such
as, e.g., serving as an outside director or consultant for another company. In
each case, Employee’s involvement in such business activities or services shall
be subject to the mutual agreement and approval of both Employer and Employee.
Employee shall at all times engage in conduct in accordance with the highest
standards of ethics and shall take no action that will harm the reputation of
Employer. To every extent not inconsistent with the terms of this Agreement, the
terms and conditions of Employee’s employment are also governed by Employer’s
personnel policies and employee handbook, as they may be issued and amended from
time to time.

5. Confidential Information.

(a) Nondisclosure and Non-use. Both during the term of Employee’s employment
with Employer and thereafter, Employee covenants and agrees that Employee
(i) shall exercise the utmost diligence to protect and safeguard the
Confidential Information of Employer and its Affiliates; (ii) shall not disclose
to any third party any Confidential Information, except as may be required by
Employer in the course of Employee’s employment or by law; and (iii) shall not
use, directly or indirectly, for Employee’s own benefit or for the benefit of
another, any Confidential Information. Employee acknowledges that Confidential
Information has been and will be developed and acquired by Employer and its
Affiliates by means of substantial expense and effort, that the Confidential
Information is a valuable proprietary asset of Employer’s and its Affiliates’
business, and that its disclosure would cause substantial and irreparable injury
to Employer’s and its Affiliates’ business. For purposes of this Agreement,
“Affiliate” shall mean any entity controlling, controlled by, or under common
control with Employer.

(b) Definition of Confidential Information. “Confidential Information” means all
information of a confidential or proprietary nature, whether or not specifically
labeled or identified as “confidential,” in any form or medium, that is or was
disclosed to, or developed or learned by, Employee in connection with Employee’s
past, present or future employment with Employer and that relates to the
business, products, services, research or development of any of the Employer or
its Affiliates or their suppliers, distributors or customers. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including, but not limited to, information relating to
strategic plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods); (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, any of Employer’s, or any
of its Affiliates’, suppliers, distributors and customers and their confidential
information; (iii) trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research,

 

Page 3 of 19



--------------------------------------------------------------------------------

records, reports, manuals, documentation, models, data and data bases relating
thereto; (iv) inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information
(whether or not patentable); and (v) other information or thing that has
economic value, actual or potential, from not being generally known to or not
being readily ascertainable by proper means by other persons.

(c) Not Confidential Information. Confidential Information shall not include
information that Employee can demonstrate: (i) is publicly known through no
wrongful act or breach of obligation of confidentiality; (ii) was rightfully
received by Employee from a third party without a breach of any obligation of
confidentiality by such third party; or (iii) was known to Employee on a
non-confidential basis prior to the Employee’s employment with Employer.

(d) Presumption of Confidentiality. In any judicial proceeding, it will be
presumed that the Confidential Information constitutes protectable trade secrets
and Employee will bear the burden of proving that any Confidential Information
is publicly or rightfully known by Employee.

(e) Return of Confidential Information and Materials. Employee agrees to return
to Employer either before or immediately upon the termination of Employee’s
employment with Employer any and all information, materials or equipment which
constitutes, contains or in any way relates to the Confidential Information and
any other document, equipment or materials of any kind relating in any way to
the business of Employer in the possession, custody or control of Employee which
was obtained by Employee during the course of or as a result of Employee’s
employment with Employer whether confidential or not, including, but without
limitation, any copies thereof which may have been made by or for Employee.
Employee shall also provide Employer, if requested to do so, the name of the new
employer of Employee and Employer shall have the right to advise any subsequent
employer of Employee’s obligations hereunder.

6. Inventions.

(a) Ownership of Inventions. Any and all developments, discoveries, inventions,
enhancements, modifications and improvements (collectively, “Inventions”)
created or developed by Employee alone or with others during the term of
Employee’s employment, whether or not during working hours and whether on
Employer’s premises or elsewhere, shall be deemed works for hire and will be the
sole and exclusive property of Employer if the Invention is:

(i) within the scope of Employee’s duties assigned or implied in accordance with
Employee’s position; or

(ii) a product, service, or other item which would be in competition with
Employer Products or which is related to Employer Products, whether presently
existing, under development, or under active consideration; or

(iii) in whole or in part, the result of Employee’s use of Employer’s resources,
including, without limitation, personnel, computers, equipment, facilities or
otherwise.

 

Page 4 of 19



--------------------------------------------------------------------------------

(b) Assignment of Inventions. Employee shall promptly and fully disclose all
Inventions to Employer and shall cooperate and perform all actions reasonably
requested by Employer to establish, confirm and protect Employer’s right, title
and interest in each such Invention. During the term of Employee’s employment
with Employer and after termination of such employment, if Employer should then
so request, Employee agrees to assign and does hereby assign to Employer all
rights in the Inventions. Employee agrees to execute and deliver to Employer any
instruments Employer deems necessary to vest in Employer the sole title to and
all exclusive rights in the Inventions. Employee agrees to execute and deliver
to Employer all proper papers for use in applying for, obtaining, maintaining,
amending and enforcing any legal protections as Employer may desire. Employee
further agrees to assist fully Employer or its nominees in the preparation and
prosecution of any litigation connected with the Inventions. If Employer is
unable because of Employee’s mental or physical incapacity or for any other
reason (including, but without limitation, Employee’s refusal to do so after
request therefor is made by Employer) to secure Employee’s signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions belonging to or assigned to Employer
pursuant to this Agreement, then Employee hereby irrevocably designates and
appoints Employer and its duly authorized officers and agents as Employee’s
agent and attorney-in-fact to act for and on Employee’s behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents or copyright
registrations thereon with the same legal force and effect as if executed by
Employee.

7. Non-Competition. Employee covenants and agrees that during the term of
Employee’s employment with the Employer and for a period of one (1) year after
the date of termination of the Employee’s employment hereunder for any reason
(the “Restricted Period”), Employee shall not, directly or indirectly, for the
benefit of Employee or others, either as an employee, principal, agent,
stockholder, consultant or in any other capacity, engage in or have a financial
interest in any Competitor within the Restricted Territory. Notwithstanding the
foregoing, nothing herein shall prohibit the Employee from being a passive owner
of not more than 2% of the outstanding securities of any class of a corporation
which is publicly traded, so long as Employee has no active participation in the
business of any such corporation.

For purposes of this Agreement:

(a) “Competitor” shall mean any corporation, limited liability company,
partnership, sole proprietorship or other person or entity who is involved or is
engaged in the design, manufacture, purchasing, distribution, sale, assembly,
provision or marketing of any products or services that are the same as or
similar to Employer Products.

(b) “Employer Products” shall mean any products or services:

(i) designed, manufactured, purchased, distributed, sold, assembled, provided
and/or marketed by Employer or its Affiliates; or

(ii) that Employer or its Affiliates has planned to design, manufacture,
purchase, distribute, sell, assemble, provide or market, and for which Employee
has provided services or over which Employee had direct or indirect managerial
or supervisory authority or about which Employee received Confidential
Information.

 

Page 5 of 19



--------------------------------------------------------------------------------

“Restricted Territory” means anywhere in the world where Employer’s Products are
designed, manufactured, assembled, marketed or sold.

This covenant on the part of Employee shall be construed as an agreement
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Employee against Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer of this covenant. Employee expressly agrees that the restrictions of
this Section 7 will not prevent Employee from otherwise obtaining gainful
employment upon termination of Employee’s employment with Employer.

8. Non-Solicitation of Business Associates. During the Restricted Period,
Employee shall not directly or indirectly induce, solicit or encourage any
customer, supplier or other business associate of Employer or an Affiliate to
terminate or alter its relationship with Employer or Affiliate, or introduce,
offer or sell to or for any customer or business associate, any products or
services that compete with the Employer Products.

9. Non-Solicitation of Employees. During the Restricted Period, Employee shall
not, directly or indirectly, induce, solicit or encourage any employee of
Employer or its Affiliates to terminate or alter his, her or its relationship
with Employer or its Affiliates.

10. Termination.

(a) Termination Date and Procedures. If the Agreement is not renewed in
accordance with Section 2, Employee’s employment will automatically end upon the
end of the applicable Initial Term or Renewal Term. Employee’s employment may
also be ended earlier as follows:

(i) Death. Employment hereunder shall terminate automatically upon Employee’s
death.

(ii) Disability. Employment hereunder shall terminate upon written notice to
Employee by the Board of Directors of termination due to Disability.

(iii) By Employer. Employer may terminate Employee’s employment hereunder
without Cause upon ninety (90) days’ advance written notice to Employee.
Employer may terminate Employee’s employment immediately for Cause, subject to
any applicable notice and cure requirements as specified in the definition of
“Cause” below.

(iv) By Employee. Employee may terminate employment hereunder without Good
Reason upon ninety (90) days’ advance written notice to Employer. Employee may
terminate employment hereunder for Good Reason, subject to the applicable notice
and cure requirements as specified in the definition of “Good Reason” below.

(b) Termination Without Cause or by Employee for Good Reason. If (i) Employer
terminates Employee without Cause, (ii) the Term of the Agreement is not renewed
under Section 2 by action of the Employer without Cause, or (iii) Employee
terminates his employment for Good Reason, except when such termination is
coincident with or within an eighteen (18) month period following the occurrence
of a Change in Control, Employer shall pay

 

Page 6 of 19



--------------------------------------------------------------------------------

Employee severance pay in an amount equal to two (2) multiplied by Employee’s
Average Annual Income; provided, however, that if such termination of employment
occurs after Employee has attained age seventy (70), the amount shall equal one
(1) times Employee’s annual rate of base salary. For purposes of this
subparagraph, “Average Annual Income” shall be calculated as the sum of
Employee’s annual base salary and annual cash bonuses for the preceding three
(3) fiscal years of Employer divided by three (3). The severance pay will be
paid to Employee no later than sixty (60) days after the date of termination,
subject to the conditions of Section 10(f). The severance pay will not be
considered compensation for the purpose of any other fringe benefit program of
Employer. To the extent Employee elects to continue health insurance coverage
under COBRA, Employer will pay the premiums for such coverage for a period of up
to eighteen (18) months under the terms specified in Section 10(d)(i) below.

(c) Termination on Death or Disability or by Employee without Good Reason. On
termination of Employee’s employment as a result of Employee’s death or
Disability, Employer shall pay to Employee or his personal representative on
behalf of the estate of Employee, his annual base salary through the last day of
the fiscal year in which the date of death or Disability occurs and payment of
any bonuses that would have been paid to Employee for such fiscal year had
Employee remained employed by Employer, which bonuses shall not be prorated
because Employee was not employed for the full fiscal year. Any such payments
shall be made not later than the 15th day of the third month following
Employer’s fiscal year in which such death or Disability occurs. On the
termination of employment by Employee for other than Good Reason, Employer shall
promptly pay to Employee any unpaid annual base salary and bonuses, on a pro
rata basis, earned by Employee up to the date of termination in accordance with
Employer’s established payroll practices.

(d) Termination after Change in Control. If (i) Employer terminates Employee’s
employment without Cause, (ii) the Term of the Agreement is not renewed under
Section 2 by action of the Employer without Cause, or (iii) Employee terminates
Employee’s employment for Good Reason pursuant to Section 10(h)(iii) below, and
in each such case such termination is coincident with or within an eighteen
(18) month period following the occurrence of a Change in Control, Employer
shall pay Employee severance pay in an amount equal to 2.99 multiplied by
Employee’s Average Annual Income. For purposes of this subparagraph “Average
Annual Income” shall be calculated as the sum of Employee’s annual base salary
and annual cash bonuses for the preceding five (5) fiscal years of Employer
divided by five (5). The severance pay will be paid to Employee within the
period specified in Section 10(d)(iii) below after the expiration of any
applicable revocation periods set forth in the Release required under
Section 10(f)(i) below. This severance payment will not be considered
compensation for the purpose of any other fringe benefit plan of Employer.

(i) To the extent permitted by applicable law and Employer’s benefit plans,
Employer shall maintain Employee’s paid coverage for health insurance through
the payment of Employee’s COBRA premiums until the earlier to occur of: (a) the
date Employee is provided by another employer benefits substantially comparable
to the health insurance benefits provided by Employer (for which Employee must
provide prompt notice with respect thereto to Employer); or (b) the expiration
of the COBRA Continuation Period. During the applicable period of coverage
described in the foregoing sentence, Employee shall be entitled to benefits on
substantially the same basis as would

 

Page 7 of 19



--------------------------------------------------------------------------------

have otherwise been provided had Employee not been terminated and Employer will
have no obligation to pay any benefits to or premiums on behalf of Employee
after such period ends. To the extent that such benefits are available under
Employer’s benefit plans and Employee had such coverage immediately prior to
termination of employment, such continuation of benefits for Employee shall also
cover Employee’s dependents for so long as Employee is receiving such benefits
under this Section 10(d)(i). The COBRA Continuation Period for health insurance
under this Section 10(d)(i) shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan(s).

(ii) In addition, Employer shall pay Employee a lump sum cash payment of Forty
Thousand Dollars ($40,000.00) in order to cover the cost of post-termination
benefit coverage and expenses associated with seeking another employment
position.

(iii) All payments to be made pursuant to this Section 10(d) shall be made, in
lump sum, no later than sixty (60) days after the date of termination; provided,
however, that all benefits due under Section 10(d)(i) shall be provided as
specified thereunder.

(e) Adjustments to Payments.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by Employer to Employee or
for Employee’s benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 (or any successor provisions)
of the Internal Revenue Code of 1986, as amended (the “IRC”), or any interest or
penalty is incurred by Employee with respect to such excise tax (such excise
tax, together with any such interest and penalties, is hereinafter collectively
referred to as the “Excise Tax”), then the Payments shall be reduced (but not
below zero) if and to the extent that such reduction would result in Employee
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the imposition of the Excise Tax), than if
Employee received all of the Payments. Employer shall reduce or eliminate the
Payments, by first reducing or eliminating the portion of the Payments which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the determination.

(ii) All determinations required to be made under this Section, including
whether and when an adjustment to any Payments is required and, if applicable,
which Payments are to be so adjusted, shall be made by an independent accounting
firm selected by Employer from among the four (4) largest accounting firms in
the United States or any nationally recognized financial planning and benefits
consulting company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to Employer and to Employee within fifteen
(15) business days of the receipt of notice from Employee that there has been a
Payment, or such earlier time as is requested by Employer. In the event that the
Accounting Firm is serving as accountant or auditor for

 

Page 8 of 19



--------------------------------------------------------------------------------

the individual, entity or group effecting the Change in Control, Employer shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by Employer. If the Accounting Firm determines that no Excise
Tax is payable by Employee, it shall furnish Employee with a written opinion
that failure to report the Excise Tax on Employee’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon Employer
and Employee.

(f) Conditions to Receipt of Severance Benefits/Repayment of Severance Benefits.

(i) As a condition to receiving any severance benefits to which Employee may
otherwise be entitled under Sections 10(b) and 10(d) of this Agreement (the
“Severance Benefits”), Employee shall execute, deliver and not revoke a release
and waiver (the “Release”), in a form provided by Employer to be substantially
in the form as attached hereto as Exhibit 2, of any claims, whether arising
under Federal, state or local statute, common law or otherwise, against Employer
and its Affiliates. Unless otherwise required by applicable law, the Release
must be executed by Employee within forty-five (45) days of the date of
termination; provided, however, in all cases, the Release must become final,
binding and irrevocable prior to the sixtieth (60th) day following Employee’s
date of termination. If Employee fails or otherwise refuses to execute a Release
within the time specified herein, or revokes the Release, Employee will not be
entitled to any such Severance Benefits and Employer shall have no further
obligations with respect to the payment of the Severance Benefits. In addition,
if following a termination of employment that gives Employee a right to the
payment of Severance Benefits, Employee engages in any activities that would
have violated any of the covenants in Sections 5, 6, 7, 8 or 9 of this
Agreement, Employee shall have no further right or claim to any Severance
Benefits from and after the date on which Employee engages in such activities
and Employer shall have no further obligations with respect to the payment of
the Severance Benefits.

(ii) If Employee violates any of Employee’s obligations set forth in Sections 5,
6, 7, 8 or 9 of this Agreement, Employer after becoming aware of such violation
may provide written notice of such violation or breach to Employee and request
repayment of Severance Benefits. Employee agrees that, in the event of such a
violation, within thirty (30) days after the date Employer provides notice to
Employee, Employee shall pay to Employer, in a form acceptable to Employer, a
dollar amount equal to any Severance Benefits paid to or on behalf of Employee
pursuant to this Agreement. The parties agree that during the thirty (30) day
period, they will use their best efforts to resolve the issues. Employee agrees
that failure to make such timely payment to Employer constitutes an independent
and material breach of the terms and conditions of this Agreement, for which
Employer may seek recovery of the unpaid amount as liquidated damages, in
addition to all other rights and remedies that Employer may have resulting from
Employee’s breach of the obligations set forth in Sections 5, 6, 7, 8 or 9 of
this Agreement. Employee agrees that timely payment to Employer as set forth in
this Section 10(f)(ii) is reasonable

 

Page 9 of 19



--------------------------------------------------------------------------------

and necessary because the compensatory damages that will result from breaches of
Sections 5, 6, 7, 8 or 9 of this Agreement cannot readily be ascertained.
Further, Employee agrees that timely payment to Employer as set forth in this
Section 10(f)(ii) is not a penalty, and it does not preclude Employer from
seeking all other remedies including injunctive relief that may be available to
Employer.

(g) Section 409A/Termination of Employment. The provisions of this Agreement
will be administered, interpreted and construed in a manner intended to comply
with Section 409A of the IRC (“Section 409A”), the regulations issued thereunder
or any exception thereto (or disregarded to the extent such provision cannot be
so administered, interpreted, or construed).

(i) For purposes of the Agreement, Employee shall be considered to have
experienced a termination of employment only if Employee has terminated
employment with Employer and all of its controlled group members within the
meaning of Section 409A. For purposes hereof, the determination of controlled
group members shall be made pursuant to the provisions of Sections 414(b) and
414(c) of the IRC; provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears in
Section 1563(a)(1),(2) and (3) of the IRC and Treas. Reg. § 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent” shall be
used instead of “at least 80 percent” in each place it appears. Whether
Employee’s employment has been terminated shall be determined by all of the
facts and circumstances and in accordance with the guidance issued under
Section 409A of the IRC.

(ii) For purposes of Section 409A, each severance benefit payment shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (1) each payment that is scheduled to be made following Employee’s
termination date and within the applicable two and one-half (2 1⁄2) month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4);
(2) post-termination medical benefits are intended to be excepted under the
medical benefits exception as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B);
and (3) each payment that is not otherwise excepted under the short-term
deferral exception or medical benefits exception is intended to be excepted
under the involuntary pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii). Employee shall have no right to designate the date of any
payment under this Agreement.

(iii) With respect to payments subject to Section 409A (and not excepted
therefrom), if any, it is intended that each payment is paid on permissible
distribution event and at a specified time consistent with Section 409A.
Employer reserves the right to accelerate and/or defer any payment to the extent
permitted and consistent with Section 409A. Notwithstanding any provision of
this Agreement to the contrary, to the extent that a payment hereunder is
subject to Section 409A (and not excepted therefrom) and payable on account of a
termination of employment, such payment shall be delayed for a period of six
months after the date of termination (or, if earlier, the death of the

 

Page 10 of 19



--------------------------------------------------------------------------------

Employee) if the Employee is a “specified employee” (as defined in Section 409A
and determined in accordance with the procedures established by Employer). Any
payment that would otherwise have been due or owing during such six (6) month
period will be paid immediately following the end of the six (6) month period in
the month following the month containing the six (6) month anniversary of the
date of termination.

(h) Definitions. For purposes of this Agreement, the following definitions shall
have the following meanings:

(i) “Cause” shall mean a determination by the Board of Directors, in the
exercise of its reasonable judgment that any of the following has occurred:

(1) the willful and continued failure by Employee to perform Employee’s duties
and responsibilities with Employer under the Agreement (other than any such
failure resulting from incapacity due to physical or mental illness or
disability) which is not cured within thirty (30) days of receiving written
notice from Employer specifying in reasonable detail the duties and
responsibilities which Employer believes are not being adequately performed;

(2) the willful engaging by Employee in any act which is materially damaging to
Employer;

(3) the conviction of Employee of, or a plea of “guilty” or “no contest” to:
(A) any felony; or (B) a criminal offense involving fraud, dishonesty or other
moral turpitude;

(4) any material breach by Employee of the terms of the Agreement; or

(5) the engaging by Employee in any intentional act of dishonesty resulting or
intended to result, directly or indirectly, in personal gain to Employee at
Employer’s expense.

(ii) “Change in Control” shall be deemed to have occurred when:

(1) Employer is merged or consolidated with another entity the result of which
is that immediately following such transaction (A) the persons who were the
shareholders of Employer immediately prior to such transaction have less than a
majority of the voting power of Employer or the entity owning or controlling
Employer; or (B) the individuals who comprised the Board of Directors of
Employer immediately prior to such transaction cease to be at least a majority
of the members of the Board of Directors of Employer or of the entity
controlling Employer, or

(2) a majority of Employer’s assets are sold or otherwise transferred to another
corporation not controlled by or under common control with Employer or to a
partnership, firm, entity or one or more individuals not so controlled, or

 

Page 11 of 19



--------------------------------------------------------------------------------

(3) a majority of the members of Employer’s Board of Directors consists of
persons who were not nominated for election as directors by or on behalf of
Employer’s Board of Directors or with the express concurrence of the Employer’s
Board of Directors, or

(4) a single person, or a group of persons acting in concert, obtains voting
control over a majority of Employer’s outstanding voting shares.

(iii) “Good Reason” means, without Employee’s express written consent:

(1) a reduction in title or position;

(2) a material reduction of Employee’s employment responsibilities;

(3) a material reduction by Employer of (i) Employee’s annual rate of base
salary, (ii) Employee’s target Total Direct Compensation under Section 3(a) to a
level below 50th percentile of the Employer’s compensation competitor group as
determined by the Board of Directors from time to time, or (iii) the annual
Employer contribution under the Deferred Compensation Plan under Section 3(b),
in each case as provided as in effect immediately prior to such reduction;

(4) a material increase in the amount of Employee’s business travel which
produces a constructive relocation of Employee;

(5) a material reduction by Employer in the kind or level of employee benefits
to which Employee is entitled immediately prior to such reduction with the
result that Employee’s overall benefits package is significantly reduced; or

(6) the relocation of Employee to a facility or a location more than thirty
(30) miles from Saxonburg, Pennsylvania, unless such relocation results in
Employee’s primary work location being closer to Employee’s then primary
residence or does not substantially increase Employee’s average commuting time.

In order for Employee to terminate for Good Reason: Employer must be notified by
Employee in writing within ninety (90) days of the event constituting Good
Reason; the event must remain uncorrected by Employer for thirty (30) days
following such notice (the “Notice Period”); and such termination must occur
within sixty (60) days after the expiration of the Notice Period.

11. Remedies.

(a) Arbitration. Except to the extent set forth in Section 11(b) below, any
dispute arising out of or relating to this Agreement or the breach, termination
or validity hereof shall be finally settled by arbitration conducted
expeditiously in accordance with the rules of the American Arbitration
Association by three independent and impartial arbitrators. Each party

 

Page 12 of 19



--------------------------------------------------------------------------------

shall appoint one of such arbitrators, and the two arbitrators so appointed
shall appoint the third arbitrator. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §§ 1-16, and judgment on the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of arbitration shall be Pittsburgh, Pennsylvania. The
arbitrators are not empowered to award damages in excess of economic and
compensatory damages.

(b) Injunctive Relief. It is agreed by the parties hereto that any violation by
Employee of any of the covenants contained in Sections 5, 6, 7, 8 or 9 herein
would cause immediate, material and irreparable harm to Employer and/or its
Affiliates which may not be adequately compensated for by money damages and,
therefore, Employer and/or its Affiliates shall be entitled to injunctive relief
(including, without limitation, one or more preliminary injunctions and/or ex
parte restraining orders) in addition to, and not in derogation of, any other
remedies provided by law, in equity or otherwise for such a violation including,
but not limited to, the right to have such covenants specifically enforced by
any court of competent jurisdiction and the right to require Employee to account
for and pay over to Employer and/or its Affiliates all benefits derived or
received by Employee as a result of any such breach of covenant together with
interest thereon, from the date of such initial violation until such sums are
received by Employer and/or its Affiliates. The Restricted Period set forth
herein shall be extended by any period of time in which Employee is in breach of
the covenants contained in Sections 5, 6, 7, 8 or 9 of this Agreement and for
any period of time which may be necessary to secure an order of court or
injunction, either temporary or permanent, to enforce any of the covenants
contained in Sections 5, 6, 7, 8 or 9 of this Agreement.

(c) Employee Acknowledgment. Employee acknowledges and agrees that the periods
of restriction and geographical areas of restriction imposed by the
confidentiality and non-competition covenants of this Agreement are fair and
reasonably required for the protection of Employer and its Affiliates.

12. Severability. In the event that, and if for any reason, any portion of this
Agreement shall be held to be invalid or unenforceable, it is agreed that the
remaining covenants and restrictions or portions thereof shall remain in full
force and effect, and that if the validity or unenforceability is due to the
unreasonableness of the time or geographical area covered by said covenants and
restrictions, said covenants and restrictions of this Agreement shall
nevertheless be effective for such period of time and for such area as may be
determined to be reasonable by a Court of competent jurisdiction.

13. Disparaging Statements. Both parties agree not to make any disparaging
statements that reflect negatively on the reputation or good name of the other.

14. Entire Agreement; Amendments; No Waiver. This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Employee by Employer and contains all of the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever, provided that this Agreement does not supersede, replace
or modify in any respect any indemnification agreement between Employer and
Employee. No alterations, amendments, changes or additions to this Agreement
will be binding upon either Employer or Employee unless in writing and signed by
both parties. No waiver of any right arising under this Agreement made by either

 

Page 13 of 19



--------------------------------------------------------------------------------

party will be valid unless set forth in writing signed by both parties.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, Employer may at any time (after consultation with Employee) modify,
amend or terminate any or all of the provisions of this Agreement or take any
other action, to the extent necessary or advisable to conform the provisions of
this Agreement or the benefits provided thereunder with Section 409A of the
Code, the regulations issued thereunder or an exception thereto.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without reference
to its conflict of laws provisions.

16. Employee’s Representations. Employee warrants and represents that, to the
best of Employee’s knowledge, Employee has provided Employer with copies of all
agreements with previous employers that may still be applicable and that
Employee’s performance under this Agreement will not violate any agreement to
which Employee is a party and that Employee will not bring any materials which
are proprietary to a third party to Employer without the prior written consent
of such third party.

17. Binding Effect. This Agreement is binding upon the parties hereto and on
their respective heirs, personal representatives, successors and assigns.
Employee agrees that the obligations contained in Sections 5, 6, 7, 8 and 9 of
this Agreement will survive the termination of this Agreement.

18. Assignment. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee, by assignment or otherwise, and any purported
assignment, transfer or delegation thereof by Employee shall be void. Employer
may assign/delegate all or any portion of this Agreement whereupon Employee
shall continue to be bound hereby with respect to such assignee/delegatee,
without prior notice to Employee and without need of Employee’s consent thereto.
In addition to and without limiting the Employer’s right to assign, transfer, or
convey this Agreement or any portion of it, Employee recognizes that Employer
may assign the Employee temporarily or permanently to one or more Affiliates of
Employer. In such event, all of Employee’s duties under this Agreement shall
apply with equal force to the Affiliate(s), and the Affiliate(s) shall be
empowered to stand in the shoes of the Employer for purposes of enforcing this
Agreement.

19. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[SIGNATURES ON NEXT PAGE]

 

Page 14 of 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto intending to be legally bound have set
their hands and seals the day and year first above written.

 

ATTEST:     II-VI INCORPORATED

 

    By:  

/s/ David G. Wagner

      David G. Wagner WITNESS:     EMPLOYEE:

 

   

/s/ Vincent D. Mattera, Jr.

    Vincent D. Mattera, Jr.

 

Page 15 of 19



--------------------------------------------------------------------------------

Exhibit 1

 

1. Total Direct Compensation for Fiscal Year 2017 (July 1, 2016 - June 30, 2017)

Target Total Direct Compensation on an annualized basis of $3,698,000, as
follows:

 

Compensation Element

   FY17
Annualized
Amount      FY17 Actual
(blended 2
months at
COO rate and
10 months at
CEO rate)     

Comment

Base Salary

   $ 624,100.00       $ 592,938.67       July and August will be $36,427.67 per
month and September through June will be $52,008.33 per month; may be adjusted
up, but may not be decreased, on the basis of annual reviews after FY17

Target STI

        

BIP

   $ 104,224.70       $ 99,020.76       BIP based on standard target of 16.7% of
base salary

GRIP

   $ 750,875.30       $ 707,117.24         

 

 

    

 

 

    

Total

   $ 855,100.00         806,138.00      

Equity

   $ 2,218,800.00       $ 2,052,390.00       Awarded 30% stock options, 30%
time-vesting restricted shares and 40% performance shares, on or about 8/19/16,
following standard practice for determining number of shares/options, standard
vesting conditions and standard award agreement forms as generally applicable to
senior executive officers and approved by the Board of Directors

TDC

   $ 3,698,000.00       $ 3,451,466.67       FY17 annualized amount determined
by Board of Directors, with advice and analysis of compensation consultant, at
50th percentile versus approved compensation competitor group

 

Page 16 of 19



--------------------------------------------------------------------------------

2. Promotional Performance Share Award

 

  •   Target amount: $2,000,000

 

  •   Grant date: On or about 8/19/16

 

  •   50% earned based on relative TSR (consistent with FY17 performance share
award design):

[Relative TSR performance table]

 

  •   50% earned based on FY19 revenue as follows:

[FY19 revenue performance table]

 

  •   Termination treatment:

 

  •   Standard terms consistent with FY17 performance share awards (e.g.,
prorated vesting subject to actual performance for termination due to death or
disability), plus prorated vesting subject to actual performance in case of
termination under Section 10(b) of the Employment Agreement (termination without
Cause or with Good Reason)

 

Page 17 of 19



--------------------------------------------------------------------------------

  •   Change in control treatment per terms of standard FY17 award agreements

(double trigger protection if awards are assumed/replaced in a transaction)

 

Page 18 of 19



--------------------------------------------------------------------------------

Exhibit 2

[Form of Release]

 

Page 19 of 19